PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/512,394
Filing Date: 17 Mar 2017
Appellant(s): KITANO et al.



__________________
Douglas P. Mueller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,5,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 6042866) in view of Kokeguchi (US 4243689)

Regarding claims 1,3,5,8,9, Greene teaches instant fried noodles having a porous structure. Greene teaches that upon frying the porous structure allows for more penetration of oil into the pores and thus less oil collecting on the surface of the noodle and creating a greasy feeling. Greene teaches that the porous structure also allows for easy reconstitution in water. (abstract, col 3, line 66-col 4 line 17). Greene teaches that the fried noodles have an average oil content of 12% (example 2).
Greene is silent on the pore size as claimed, specifically on the amount of pores that have a total area of 100µm^2 or more. However, it would have been obvious to adjust the pore size in order to achieve quick reconstitution of the noodles and a reduced amount of oil collected on the surface as desired in Greene. 
	Furthermore, Kokeguchi teaches a method of preparing non-fried instant fried noodles in which raw noodle materials are mixed with water to form a dough with substantially no kneading. The noodle dough is then rolled or extruded to form a web structure, steamed, and then dried to form noodles with a “fine porous texture”(abstract).
	Kokeguchi further teaches the noodles can be processed by rolling (referred to as a rolled web) or by extrusion (referred to a pressure-extruded web). Kokeguchi further teaches (col 5, line 25-33)
 The rolled web has a porous texture having finer pores in a greater number as compared with the pressure-extruded web, and that accordingly the product dry noodles made of said rolled web are more quickly rendered to edible boiled or cooked state when immersed in hot water and give better sense, feel and taste when eaten as compared with those product dry noodles made from the pressure-extruded web. Thus, the use of rolled web is preferred.


Though Kokeguchi is silent on the exact pore size, the teachings of Kokeguchi would motivate one of ordinary skill in the art to minimize the pore size, thus reasonably achieving a pore size such that the number of pores having a size in a range of 100 µm2 or larger present per unit area of 1 mm2 in a cross section of a noodle string of the instant fried noodles is in a range of 150 or less, a ratio of the total area of the pores having the size in the range of 100um^2 or larger present in the cross section of the noodle string relative to an area of the cross section of the noodle string is in a range of 19% or less,  and wherein a ratio of an average area per the pore having the size in the range of 100 µm2 or larger present in the cross section of the noodle string of the instant fried noodles relative to the area of the cross section of the noodle string is in a range of 0.03 to 0.14%.
(2) Response to Argument
1.The appellant argues that the rejection does not address the feature of pores having a size of 100 µm ^2. Specifically, the appellant argues that the rejection states “Greene is silent on the pore size as claimed, specifically on the amount of pores that have a total area of 100µm^2 or less.” The appellant states this part of the rejection does not address the claimed feature of the amount of pores having a size of 100 µm ^2 or more.
However, this was merely a typo in the office action. The office action should have said the number of pores having a size of 100um^2 or more, because the claimed invention focuses on limiting the number of large pores. The office action further goes on to give motivation to limit the pore size as a whole, thus clearly addressing the claim limitations.
See the rejection as stated above.  It states:
It would have been obvious to minimize the size of the pores in Greene based on the teachings of Kokeguchi. Specifically, Kokeguchi teaches that finer pores made from a rolled web are more quickly rendered to edible boiled or cooked state when immersed in hot water and give better sense, feel and taste when eaten as compared with those product dry noodles made from the pressure-extruded web. This teaching suggests that a finer pore size is better than a larger pore size in order to maximize the aforementioned properties. Since Greene already teaches that the noodles are formed via rolling as in Kokeguchi, there would be a reasonable expectation of success in achieving a finer pore size with the same method. As such, one of ordinary skill in the 

Though Kokeguchi is silent on the exact pore size, the teachings of Kokeguchi would motivate one of ordinary skill in the art to minimize the pore size, thus reasonably achieving a pore size such that the number of pores having a size in a range of 100 µm2 or larger present per unit area of 1 mm2 in a cross section of a noodle string of the instant fried noodles is in a range of 150 or less, a ratio of the total area of the pores having the size in the range of 100um^2 or larger present in the cross section of the noodle string relative to an area of the cross section of the noodle string is in a range of 19% or less,  and wherein a ratio of an average area per the pore having the size in the range of 100 µm2 or larger present in the cross section of the noodle string of the instant fried noodles relative to the area of the cross section of the noodle string is in a range of 0.03 to 0.14%.
2. The appellant argues that “The combination of Greene and Kokeguchi does not disclose or suggest the claimed features of the pores in the instant fried noodles recited of claim 1”.
(1)The appellant argues that Greene does not satisfy the number of pores ≥100µm^2 and average ratio pore ≥100µm^2 recited in claim 1. The appellant points to the 1.132 declaration of Mr Hideki Takizawa filed December 20, 2019 which shows that the example 2 in Greene has a range of 396-502 pores being ≥100µm^2 and an average area ratio per pore ≥100µm^2 in a range of 0.028-0.022%, which is higher than 
However, first, Greene does not limit the pore size in the reference as a whole. Therefore, just because Greene may have larger pore sizes in one of the examples, it does not mean that the reference is limited to that pore size or that Greene considers pore size as being critical. The appellant is directed to MPEP 2123 I "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Furthermore, one example with larger pore sizes does not teach away from having smaller pore sizes as in the claimed invention. As such, Kokeguchi gives clear motivation to minimize the pore size, thus making it obvious to achieve the claimed pore size. 
Second, the pore size as claimed does not lead to any unexpected results and is therefore not critical. Specifically, the pore size as explained in the instant specification is responsible for the low oil content of less than 15%(see instant specification paragraph 21). However, Greene achieves this same low oil content of 12% in example 2. Therefore, the pore size is not a critical feature since it does not produce unexpected results, i.e. a low oil content of 15% or less. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention 
Third, the appellant has not shown that achieving the claimed pore size is difficult or unobvious. In other words, the appellant has not shown that the small pore sizes are unachievable via conventional rolling means as taught in Kokeguchi or that a specific method not done in the prior art is required to achieve the claimed pore sizes. Therefore, there is no reason that one of ordinary skill in the art could not achieve a “finer” pore size as taught in Kokeguichi via rolling. 

2)The appellant argues that the terms “finer” and “greater” as used in Kokeguchi are relative terms and do not give clear guidance as if one would increase or decrease the pore sizes of Greene.
However, as shown in the definition provided from Merriam Webster’s dictionary, the term “fine” means “very small” and “not coarse”. Therefore, clearly the term “finer” would relate to a smaller pore size, and provide motivation to decrease the pore size in Greene. While Kokeguchi does not teach exactly how small the term “finer” means, the 
The appellant further argues that Kokeguchi does not provide guidance whether the pores of Greene are finer pores or non-finer pores and whether the pores of Greene need to be controlled. However, whether Greene contains finer or larger pores does not negate the motivation in Kokeguchi. Specifically, Kokeguchi teaches that(col 5, line 25-33)
“The rolled web has a porous texture having finer pores in a greater number as compared with the pressure-extruded web, and that accordingly the product dry noodles made of said rolled web are more quickly rendered to edible boiled or cooked state when immersed in hot water and give better sense, feel and taste when eaten as compared with those product dry noodles made from the pressure-extruded web. Thus, the use of rolled web is preferred.”

Therefore, Kokeguchi clearly shows that finer, i.e. smaller pores, in greater amount are advantageous for a number of reasons including quick cooking, taste, and feel of the noodle. As such, the appellant has not shown that the claimed pore size is truly unexpected or that one of ordinary skill in the art could not reach that size via conventional methods.  In fact, Kokeguchi teaches that the finer noodle size is achieved through rolling, the same method that is used in the instant specification. Therefore, it is 
(3). The appellant argues that “There is no reason to expect that the modification of Green based on Kokeguchi can improve a reconstitution property and/or penetration of oil from the surface of the noodle strings of Greene.”
The appellant argues that none of the examples in Greene teach reducing the oil content by controlling the number of pores. However, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In other words, the prior art does not have to arrive at the claimed invention in the same way as the appellant. 
Therefore, even though Greene does not teach reducing the pore size to achieve low oil content in the same way as the appellant, Greene already teaches a low oil content of 12%, which is under the claimed amount of less than 15%. As such, the appellant’s reduced oil uptake is not unexpected and the pore size is not a critical feature in achieving the low level of oil uptake.  
The appellant argues that Greene reduces oil content by teaching a second partial drying that forms a hard layer on the top of the noodle, thus suppressing penetration of oil inside of the noodle. However, the appellant does not exclude a second partial drying or a hard layer on the surface of the noodle. Therefore, Greene in 
The appellant argues that the second partial drying of Greene can cause a formation of a larger number of pores. The appellant further argues that one would not skip this partial drying because it reduces the oil uptake in Greene. However, it is noted that the present claims do not exclude a second partial drying step. Therefore, even if Greene teaches a second partial drying step, the combination of references still teach the product claim of a porous instant noodle.
Furthermore, the declarations provided by the appellant do not show that the pore size is an inherent feature of the drying method in Greene. Therefore, the office still maintains that the pore size could be adjusted by using the rolling method as taught in Kokeguchi. 
(4). The appellant argues that “From the combination of Greene and Kokeguchi, those skilled in the art cannot reach claim 1 without exercising impermissible hindsight or with mere commonsense”
However, the rejection as stated above does not rely on hindsight but the direct teachings of the references. Specifically, Greene teaches a porous fried noodle with a low oil uptake of 12% as required in instant claim 1. Furthermore, Kokeguchi teaches that finer pores made from a rolled web are more quickly rendered to edible boiled or cooked state when immersed in hot water and give better sense, feel and taste when eaten as compared with those product dry noodles made from the pressure-extruded web. Based on these advantages, Kokeguchi gives clear motivation to achieve a “finer” 

(5) The appellant argues that “There is no reason to combine Kokeguchi that is oil free instant noodles with the instant fried noodles of Greene”
However, Kokeguchi clearly teaches the benefits of having finer pores as in the claimed invention. They include noodles that are more quickly rendered to edible boiled or cooked state when immersed in hot water and give better sense, feel and taste when eaten as compared with those product dry noodles made from the pressure-extruded web. These benefits would apply to both fried noodles as in Greene and non-friend noodles as in Kokeguchi. Due to these reasons, it would have been obvious to combine the references to arrive at the appellant’s invention. 
      3. The appellant argues that “The combination of Greene and Kokeguichi does not teach claim 3, which recites further smaller number of  ≥100µm^2 and smaller area ratio total ≥100µm^2
	(1-3)Specifically, the appellant argues that claim 3 recites an even smaller amount of pores, i.e. 150 or less being ≥100µm^2. However, first, Kokeguchi gives motivation to decrease the pore size(i.e. achieve a finer pore) of the instant noodles of Greene in order to form noodles that are more quickly rendered to edible boiled or cooked state when immersed in hot water and give better sense, feel and taste when 
Second, the pore size is not a critical feature because it does not product any unexpected results. In particular, the allegedly unexpected feature of reduced oil uptake is already taught in Greene(12% oil uptake in example 2).
(4) The appellant argues that “There is no reason to combine Kokegushi that is oil free instant noodles with the instant fried noodles of Greene”
However, Kokeguchi clearly teaches the benefits of having finer pores as in the claimed invention. They include noodles that are more quickly rendered to edible boiled or cooked state when immersed in hot water and give better sense, feel and taste when eaten as compared with those product dry noodles made from the pressure-extruded web. These benefits would apply to both fried noodles as in Greene and non-friend noodles as in Kokeguchi. Due to these reasons, it would have been obvious to combine the references to arrive at the appellant’s invention. 

4. The appellant argues that “Claims 8-9 are distinguished from Greene in view of Kokeguchi”
However, first, Kokeguchi gives motivation to decrease the pore size (i.e. achieve a finer pore) of the instant noodles of Greene in order to form noodles that are more quickly rendered to edible boiled or cooked state when immersed in hot water and give 
Second, the pore size is not a critical feature because it does not product any unexpected results. In particular, the allegedly unexpected feature of reduced oil uptake is already taught in Greene(12% oil uptake in example 2).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791            
                                                                                                                                                                                            /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.